Citation Nr: 1203979	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  03-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected chondromalacia of the right knee. 

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 1999, August 2000, and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2006, the Board denied the claims.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in May 2008, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  The Board remanded the claims for further development in September 2008 and March 2010.  Unfortunately, the claims must once again be remanded for further development.

As will be discussed more thoroughly below, a claim for a total rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his February 2000 Form 9, the Veteran asserted that he has been totally disabled because of all his service-connected disabilities (currently right knee chondromalacia and hemorrhoids) since 1994.  The Veteran has been in receipt of Social Security Administration (SSA) disability due in part to his diabetes since 1994, which is an issue on appeal.  Most recently in a January 2012 statement, the Veteran's attorney contended that the evidence indicates that the Veteran cannot work due to his service-connected right knee disability.  Thus, the issue of TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Diabetes mellitus

The Board observes that this issue must be remanded to attempt to obtain additional private treatment records and to provide the Veteran with proper notice.  In May 2000, VA attempted to get private treatment records dated in the 1980s and 1990s from Dr. S.W. and Dr. L.E.C.  In June 2000, Dr. L.E.C. responded that in order to process the request, he needed a release that was no more than 60 days old.  VA informed the Veteran of this in June 2000.  However, it does not appear that the Veteran provided a completed release in order for VA to obtain these records.  In June 2000, Dr. S.W. responded that he moved to a new practice in September 1991 and does not have records from March 1984 to October 1989.  He stated to try Aurora and provided an address.  The Board observes that the address Dr. S.W. provided for Aurora is the same as the address that was used in sending the correspondence to Dr. S.W.  Nevertheless, it does not appear that VA informed the Veteran that he could submit a release for Aurora as suggested by Dr. S.W. or that any records from Aurora have been received.  Because the Veteran has identified private treatment records from Dr. S.W. that may be held by Aurora, it appears that additional efforts should to be undertaken to try to obtain them.  38 C.F.R. § 3.159(c)(1).  With regard to the records from Dr. L.E.C., the Board concludes that the Veteran should be afforded another opportunity to submit a release for these records as the claim must be remanded for other reasons.

Additionally, pursuant to the March 2010 remand, VA attempted to obtain private treatment records from Dr. R.D.  A request for all records was sent in July 2010.  In July 2010, the Veteran's attorney submitted a statement requesting that he be informed if VA did not receive the requested records from Dr. R.D.  VA sent a follow up request to Dr. R.D. in October 2010 using a different address and informed the Veteran of this request.  Dr. R.D. has not provided records pursuant to these requests.  In February 2011, VA informed the Veteran's attorney of the efforts undertaken to obtain records from Dr. R.D.  In March 2011, the Veteran's attorney informed VA that the Veteran sent copies of his treatment with Dr. R.D. to the RO eight or nine months earlier.  However, these records have not been associated with the claims file.  The Board observes that some records from Dr. R.D. that are dated in September 2003, January 2007, February 2009, and June 2009 were previously of record.  It is unclear whether these are the complete records.  Because the Veteran indicated that he submitted additional records that have not been associated with the claims file and it is unclear whether VA has the complete records from Dr. R.D., a remand is necessary to obtain them.

The Veteran was provided with a notice letter that informed him how to substantiate his claim for diabetes mellitus in September 2001.  This letter did not contain the notice as provided in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In June 2009, he was erroneously provided with a notice letter that informed him that he needed to submit new and material evidence in order to reopen his claim.  The Board concludes that to alleviate any confusion, the Veteran should be provided with a corrected notice letter that informs him how to substantiate his claim that includes the information regarding disability ratings and effective dates.

Left knee

The record reflects that the Veteran is contending that he has a left knee disability that is directly related to an in-service fall and that has been aggravated by his service-connected right knee disability.  The Veteran has asserted that he has an altered gait from his service-connected right knee which has affected his left knee.  In the March 2004 rating decision denying the claim, the RO noted that the December 2003 VA examiner indicated that the Veteran's left knee disability was not related to his right knee disability.   

The Board concludes that the December 2003 VA examination is inadequate upon which to base a decision with regard to secondary service connection.  The examiner provided an inadequate rationale for his conclusion that his left knee was not related to the right knee.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the June 2009 VA examination does not address the claim on a secondary basis.  Thus, a remand is necessary for an examination.

The Board also observes that the Veteran has not been provided with a notice letter that informs him how to substantiate his claim on a secondary basis.  Further, he was provided a notice letter in June 2009 that indicated he needed to submit new and material evidence in order to reopen his claim, which is incorrect.  Accordingly, he should be provided with a corrected notice letter. 

Right knee

Pursuant to the March 2010 remand, a VA examination with respect to the claim for a right knee was obtained in December 2010.  In January 2012, the Board received a letter from the Veteran's attorney arguing that the examination is inadequate.  The Veteran's attorney pointed out inconsistencies with regard to the examiner's findings concerning the Veteran's limitations on daily activities and employment.  It was noted that the evidence in this case raises a contention that the Veteran is unable to work due to his service-connected right knee disability and also a theory that he should be considered for extraschedular evaluation.  

The Board concludes that the December 2010 VA examination is inadequate for rating purposes.  The Veteran informed the examiner that his knee problems put him in a position that he does not feel safe working.  It was noted that the Veteran was retired.  The examiner stated that the Veteran had no significant effects on his usual occupation but severe effects on his usual daily activities.  The Board finds these conclusions inconsistent, which warrants a remand for clarification.

It appears that Rice v. Shinseki, 22 Vet. App. 447 (2009) is at issue in this matter.  As stated in Rice, a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  As noted in the introduction, the Veteran appears to be requesting TDIU as the result of his service-connected right knee disability, diabetes mellitus, and service-connected hemorrhoids.  

With regard to the claim for TDIU, the Board observes that the Veteran has worked as a manager at a storage facility, done factory work, and most recently worked at a convenience store.  The Veteran informed the November 1999 VA examiner that he has not worked since 1994 due primarily to his non-service connected back disability.  His March 2009 SSA records reflect that he is in receipt of SSA disability due to his diabetes and diabetic peripheral neuropathy.  

However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The VA examiner should address whether the Veteran cannot work based on his service-connected right knee alone.  The RO should consider in the first instance whether the Veteran is unemployable based on his service-connected disabilities.  

Lastly, the Board observes that a request for the Veteran's complete VA records is necessary.  The Board observes that there are gaps in the current VA medical evidence.  The claims file contains VA records from Mt. Vernon dated from 1994 to 2000; from March 2003 to September 2003; and from June 2007 to April 2009.  There are also VA records from Fayetteville dated from September 2001 to May 2010 and from January 2011 to June 2011.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board concludes that a request for the Veteran's complete VA medical records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran proper notice letter(s) for his claims for service connection for diabetes mellitus and for his left knee disability.  He should be informed how to substantiate his claim for diabetes mellitus on a direct basis and for his left knee on a direct basis and as secondary to his service-connected right knee disability.

2.  After securing any necessary release, obtain the private treatment records from Dr. L.E.C. and Dr. S.W. as identified in the May 2000 initial request letters.  Specifically, provide the Veteran with an additional opportunity to submit a release for Dr. L.E.C. for records dated from April 1983 to March 1993 and to submit a release for records from Aurora dated from March 1984 to October 1989 at the address provided by Dr. S.W. in June 2000.  Note that initials are being used to protect the identity of the Veteran.  In all correspondence to the Veteran, use the complete names of Dr. L.E.C. and Dr. S.W. as identified in previous correspondence.

3.  Obtain VA treatment records from the VA facility in Mt. Vernon dated from 2000 to 2006; and then from April 2009 to the present.  Also obtain VA treatment records from the VA facility in Fayetteville dated from May 2010 to January 2011 and from June 2011 to the present.

4.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for a left knee disability, to include as secondary to service-connected right knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should opine as to the relationship, if any, between the Veteran's service-connected right knee and his left knee.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether his left knee was either (a) proximately caused by or (b) proximately aggravated by his service-connected right knee.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's right knee under the applicable rating criteria.  The examiner should also comment as to the impact of his right knee on the Veteran's daily activities and his ability to maintain employment.  The examiner should specifically address whether the Veteran cannot work due to his service-connected right knee.  The examiner should note that the Veteran was previously employed as a manager, factory worker, and at a convenience store.

6.  When the development requested has been completed, the claims, should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



